Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 1 of 7 PageID #: 5237




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


  INMUSIC BRANDS, INC.,

                                 Plaintiff,
                                                              Civil Action No. 1:17-cv-00010-M
                       v.

  ROLAND CORPORATION,

                                 Defendant.



         REPLY IN SUPPORT OF INMUSIC’S RENEWED MOTION TO COMPEL
                        PRODUCTION OF DOCUMENTS

         When it suits Roland’s purpose, it has granular product-by-product financial information.

  In the Florida litigation where Roland is the plaintiff, Roland’s expert touted its detailed financial

  recordkeeping:

         78.    I understand that Roland tracks its worldwide financial performance on a
         consolidated basis in Japan, covering its subsidiaries in Japan, the U.S. and Europe,
         among others. According to Mr. Naoyuki Tamura, the Executive Vice President of
         Roland USA, Roland Corporation includes segment analyses in their monthly corporate
         board meeting reports. One such segment is the Drums and Percussion Products
         segment, which includes Roland’s worldwide sales of drums and percussion instruments,
         including instruments covered by the Patents-in-Suit. . . .

         79.     Roland’s financial and accounting system includes information about units and
         revenues associated with its Drums and Percussion Products, including the sale of
         electronic drum pads, cymbals and electronic drum kits. As of 2017, Roland’s financial
         and accounting system provided for reporting of costs at a product-level. Under this
         accounting system, I understand that Roland reports profits at three main levels in their
         normal course of business: [Marginal Profit, Gross Profit, and Operating Profit] . . . .

  Exhibit 1, excerpts of Roland Corp. v. inMusic Brands, Inc., Case No. 1:17-cv-22405-

  MORENO/LOUIS (S.D. Fla), Dkt. No. 274-1, publicly filed redacted Expert Report of Suzanne




                                                    1
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 2 of 7 PageID #: 5238




  E. Heinemann dated February 8, 2019, at ¶¶ 78-79. 1 In a later report, Roland’s expert confirmed

  that “Roland U.S. reports sales and granular by product information to Roland at numerous

  intervals every month.” Exhibit 2, excerpts of Roland Corp. v. inMusic Brands, Inc., Case No.

  1:17-cv-22405-MORENO/LOUIS (S.D. Fla.), Dkt. No. 274-2, publicly filed redacted

  Supplemental Expert Report of Suzanne E. Heinemann dated August 19, 2019, at ¶ 38; see also

  id. at ¶ 44 (“The sales, units, manufacturing and selling cost information provided by Roland

  provided granular information on a product-by-product level and were specific to products sold

  in the U.S. through Roland U.S.”).

          Roland’s claim that it does not have sales, revenue, cost, profit, pricing or inventory

  information for its products is simply not plausible. Its very careful parsing that it does not “run

  financial reports” is gamesmanship, and the same runaround inMusic has been battling for years.

  Far from mounting a substantive opposition to the Motion to Compel, Roland reveals precisely

  why the repeated meet-and-confers have gone nowhere and inMusic needs the Court’s help. The

  Court should grant the Renewed Motion and end Roland’s campaign to stall this case by denying

  inMusic core financial information necessary to litigate this dispute.

                                                ARGUMENT

  A.      inMusic’s Motion Is Neither Untimely Nor Premature

          Roland argues both that inMusic waited too long to file the Renewed Motion and that it’s

  premature. See Dkt. No. 120 at 4-5. Neither is accurate. inMusic originally filed its Motion to

  Compel on November 19, 2019, shortly after receiving the deposition transcripts that alerted


  1
   The same report also reflects that Roland maintains price list for its drum kits, see Exh. 1 at ¶ 36 n. 78
  (prices redacted), and information sufficient to identify Roland’s total sales and sales into U.S. retail
  channels, see id. at ¶¶ 54, 77, as well as that Roland uses MI SalesTrak data in its normal course of
  business to manage its operations, id. at ¶ 55. It also suggests that, contrary to Roland’s statements in its
  Opposition, it does run financial reports on a monthly basis. See id. at ¶ 67 (referring to a monthly
  “Drums & Percussion” sales report).


                                                        2
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 3 of 7 PageID #: 5239




  inMusic to many of the deficiencies in Roland’s production. See Dkt. No. 95 at 5-8. Roland

  cites no authority for its argument that inMusic’s original Motion to Compel was time barred.

  But see Alharbi v. TheBlaze, Inc., 199 F. Supp. 3d 334, 347 (D. Mass. Aug. 9, 2016) (“Federal

  Rule of Civil Procedure 37 imposes no deadline for the filing of a motion to compel . . . .”)

  (internal quotation marks omitted). L.R. Cv. 26(c) speaks only to pretrial discovery and not

  discovery motions. See L.R. Cv. 26(c) (“Unless the Court otherwise orders, pretrial discovery

  must be completed by the discovery closure date.”) (emphasis added). Crediting Roland, it can

  completely ignore its obligations under Rule 26 (including Rule 26(e)) and then claim an

  opposing party is time barred from seeking a Court Order compelling compliance with the Rules.

         Roland’s procedural argument also ignores that the Court expressly permitted inMusic to

  file a renewed motion to compel after an additional meet and confer effort. See Text Order dated

  October 7, 2020. Roland cannot plausibly deny the parties met and conferred on these discovery

  issues before reaching an impasse when Roland represented it would produce no further

  documents. See Dkt. No. 115 at 16-22. In short, Roland’s procedural arguments are just more

  stalling and do not warrant denial of the Renewed Motion.

  B.     Roland Admits It Has Failed To Produce Relevant, Responsive Documents

         Roland does not dispute that it has not produced MI SalesTrak reports, information

  sufficient to identify all kits or components containing one or more of the Accused Products, or

  the financial information detailed in the Renewed Motion. Instead, Roland offers a series of

  shifting excuses for its discovery failures, none of which has merit.

         1.      MI SalesTrak Reports

         Roland does not deny that it has the requested MI SalesTrak Reports in its possession,

  custody or control, that it has not produced any, or that the reports are relevant. Instead, it




                                                    3
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 4 of 7 PageID #: 5240




  suggests that it does not need to produce them. For that, Roland cites Krause v. Buffalo and Erie

  County Workforce Dev. Consortium, Inc., 426 F. Supp. 2d 68, 89–90 (W.D.N.Y. 2005), which

  involved a motion to strike exhibits to a summary judgment filing. The court determined that

  because the exhibits involved voter registration cards and records from a Board of Elections,

  there was no prejudice to the other party because they had equal access to those publicly

  available records. Roland’s invitation to equate subscription sales reports (where Roland has the

  subscription) with publicly available voting information is baseless.

          Then Roland pivots to argue that inMusic “did not serve a document request seeking MI

  SalesTrak reports.” Dkt. No. 120 at 5. As inMusic identified in the Renewed Motion, MI

  SalesTrak Reports are responsive at least to inMusic’s Requests No. 30 and 31. Dkt. No. 115 at

  6-7. Request No. 31 sought “reports . . . of electronic drum and/or cymbal equipment of

  Roland’s competitors.” Dkt. No. 115 at 7 (emphasis added). Roland does not dispute that the

  MI SalesTrak Reports encompass the electronic drum and/or cymbal equipment of its

  competitors. See Dkt. No. 114-5 at 81:5-9 (Roland’s 30(b)(6) designee agreed that MI SalesTrak

  “provides periodic analyses of the electronic drum market, including competitive pricing,

  competitors’ products”) (emphasis added). Roland’s own testimony confirms that the MI

  SalesTrak Reports are responsive to at least Requests Nos. 30 and 31. 2 Roland should be

  compelled to produce the MI SalesTrak Reports.

          2.      Information Sufficient To Identify All Derivative Products Containing One or
                  More Accused Products

          Next, Roland claims that inMusic “never raised Interrogatory No. 14 in any meet and

  confer” or its initial Motion. Dkt. No. 120 at 9. Again, not accurate. inMusic identified


  2
   Roland’s diversionary claim that inMusic previously misrepresented deposition testimony is baseless.
  See Dkt. No. 120 at 6. inMusic directly quoted Mr. Nishi’s deposition testimony and attached the
  complete passage to its Initial and Renewed Motions. Dkt. No. 94-7 at 175; Dkt. No. 114-11 at 5.


                                                     4
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 5 of 7 PageID #: 5241




  Interrogatory No. 14 starting with its first meet-and-confer letter to Roland on this issue. Dkt.

  No. 96-14 at 3.

         Moreover, Roland tacitly admits that its response was incomplete, but now it claims that

  it updated its interrogatory response (after inMusic filed the Renewed Motion to Compel) to

  identify two drum kits missing from its production—kits that inMusic already identified as

  containing one or more Accused Products. Dkt. No. 120-2 at ¶ 3; Dkt. No. 115 at 5 (identifying

  TD-50K180 and KD-50 Nocturne as containing one or more Accused Products). Even with that

  supplement, Roland’s document production and Second Amended Response to Interrogatory No.

  14 still fail to identify at least the following derivative products inMusic has identified as likely

  containing one or more Accused Products: TD-25KVX, TD-50KV-RM, VAD503, and VAD506.

  Compare Dkt. No. 115 at 5 with Dkt. No. 120-2 at ¶ 3 and Dkt. No. 114-6. 3 inMusic has no way

  of knowing what other derivative products Roland is failing to identify, so the Court should

  require Roland to provide a complete response identifying all derivative products containing one

  or more Accused Product.

         3.      Sales, Inventory, Price, Cost and Other Missing Financial Information

         inMusic’s Renewed Motion lays out the missing financial information for Accused

  Products and derivative products in painstaking detail. Roland does not dispute that: (1) the

  information requested is relevant; (2) the information requested is responsive to inMusic’s

  requests for production; (3) Roland did not object to producing such information; and (4) Roland

  has not produced the information. See Dkt. No. 120 at 7-8. The only justification Roland offers

  for not producing this relevant and responsive information is that “Roland does not run financial


  3
    Compare, e.g., https://www.roland.com/global/products/td-25kvx/ (last visited Mar. 27, 2021)
  (identifying TD-25KVX as containing Accused Product KD-180) with Dkt. No. 120-2 at ¶ 3 (claiming
  that Mr. Murai is “unaware of any other Roland kits” including the KD-180 other than TD-50K180 and
  TD-50 Nocturne).


                                                    5
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 6 of 7 PageID #: 5242




  reports of the type Plaintiff requests concerning sales and costs every month.” Id. at 7. Roland

  further claims it produced “the product sales inventory and financial information it had.” Id.

         That is not plausible. As set forth in the Introduction, Roland unquestionably has the

  requested information available; it simply is electing not to run the reports so it can claim they

  are not in a physical form at the moment. Generally, sophisticated parties (like Roland) would

  prefer to produce the summary reports rather than, for example, every single invoice for every

  single sale, to avoid the burden associated. But that is where Roland is dragging this dispute:

  either it runs the reports for the information sought through the end of 2020 and again for each

  quarter as the quarters close, or it produces all of the underlying source materials. inMusic has

  made every effort to be collaborative, but Roland’s obstinate refusal to produce this basic

  information is meritless.

         C.      An Award of Fees Is Appropriate Under Fed. R. Civ. P. 37

         In its Renewed Motion, inMusic seeks its fees under Rule 37(a)(5)(A), which requires the

  payment of a movant’s reasonable expenses incurred in making a successful motion to compel

  unless the opposing party’s nondisclosure was substantially justified or other circumstances

  would render an award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A). Roland does not argue

  either prong to evade the fee shifting appropriate here. Even if the Court disagrees that inMusic

  is entitled to fees, there is no basis whatsoever for Roland to seek fees against inMusic. inMusic

  respectfully requests that the Court grant the Renewed Motion and award inMusic its fees

  incurred in making its initial and renewed Motions to Compel.




                                                   6
Case 1:17-cv-00010-MSM-LDA Document 121 Filed 03/29/21 Page 7 of 7 PageID #: 5243




                                                INMUSIC BRANDS, INC.


                                                By its Attorneys,

                                                /s/ Christine K. Bush
                                                Craig M. Scott (#4237)
                                                Christine K. Bush (#5587)
                                                Adam M. Ramos (#7591)
                                                Laurel M. Gilbert (pro hac vice)
                                                Hinckley, Allen & Snyder LLP
                                                100 Westminster Street
                                                Suite 1500
                                                Providence, RI 02903-2319
                                                (401) 274-2000 Phone
                                                (401) 277-9600 Fax
                                                cscott@hinckleyallen.com
                                                cbush@hinckleyallen.com
                                                aramos@hinckleyallen.com
  Dated: March 29, 2021                         lgilbert@hinckleyallen.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document was filed through the ECF system on the
  29th day of March, 2021 and will be sent electronically to the registered participants identified
  on the Notice of Electronic Filing.




                                                /s/ Christine K. Bush_________




                                                   7
